       Case: 3:20-cv-00686-bbc Document #: 10 Filed: 09/23/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DAVID L. TURNER,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-686-bbc
              v.

WARDEN DANIEL WINLESKI, DEPUTY WARDEN
TIMOTHY THOMAS, LT. JACOB LAVOY,
CAPT. PAUL BELOUNGY, SECURITY DIRECTOR
BRIAN CAHAK, CO CHRIS ENDREAS, SGT. OLSON,
SGT. JAMES THORNSEN, LT. TRAVIS HAAG,
T. MILLER, B. MULLER, NURSE PRANGE,
NURSE R. HUNEKE AND DR. HOFFMAN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff David L. Turner has filed a civil action under 42 U.S.C. § 1983,

contending that staff at New Lisbon Correctional Institution violated his constitutional

rights in various ways, including by falsely accusing him of sexual assault, subjecting him to

an unfair disciplinary hearing, ignoring his request for psychological help and failing to

provide him adequate medical treatment for a broken arm. His complaint is before the court

for screening under 28 U.S.C. § 1915A, to determine whether it is frivolous, malicious, fails

to state a claim upon which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief.

       I cannot conduct the required screening because plaintiff’s complaint violates Rule

20 of the Federal Rules of Civil Procedure. Rule 20 prohibits litigants from bringing

unrelated claims against different defendants in a single action. As discussed below,



                                              1
        Case: 3:20-cv-00686-bbc Document #: 10 Filed: 09/23/20 Page 2 of 5




plaintiff’s complaint contains two separate lawsuits. I will give plaintiff an opportunity to

choose which claim he wishes to pursue in this case, which claim he wants to pursue in a

different case, or which claim he wishes to dismiss without prejudice to refiling it at a later

date.



                                          OPINION

        Under Rule 20 of the Federal Rules of Civil Procedure, a lawsuit may be severed when

it includes unrelated claims against different defendants. Lee v. Cook Cty., Illinois, 635 F.3d

969, 971 (7th Cir. 2011); In re High Fructose Corn Syrup Antitrust Litigation, 361 F.3d

439, 441 (7th Cir. 2004); Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991). Even

when the claims are related, the court has authority under Rule 21 and its inherent authority

to sever a lawsuit when it would be unwieldy to allow a plaintiff to bring multiple claims

against many different defendants in a single case. Lee, 635 F.3d at 971.

        All of plaintiff’s allegations are about staff at New Lisbon Correctional Institution

taking actions that plaintiff believes violated his constitutional rights. First, he alleges that

he was falsely accused of sexual assault, subjected to an unfair disciplinary hearing and

punished with 120 days in segregation as a result. Second, he alleges that prison staff

ignored him and provoked him after he told them he was suicidal, and then, during the same

incident, staff ignored him and failed to provide him proper medical care after he fell and

broke his arm. These allegations are based on distinct incidents that occurred at different

times and involved different primary decisionmakers. Therefore, plaintiff’s allegations and



                                               2
        Case: 3:20-cv-00686-bbc Document #: 10 Filed: 09/23/20 Page 3 of 5




claims must be divided into two lawsuits under Rule 20, Rule 21, and the court’s inherent

authority. UWM Student Ass’n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018) (“[The

federal] rules are broad, giving district courts considerable flexibility in managing and

structuring civil litigation for fair and efficient resolution of complex disputes.”). Those

lawsuits are:

       (1) Plaintiff’s claims that he was falsely accused of sexual assault, subjected to
       an unfair disciplinary hearing, punished with 120 days in segregation and
       transferred to a different prison as a result.

       (2) Plaintiff’s claims that he told prison staff that he was suicidal, and that
       staff responded by covering his cell window, laughing and yelling at him and
       failing to provide plaintiff help after he fell and broke his arm. This lawsuit
       also includes plaintiff’s claims that he was denied adequate medical treatment
       after breaking his arm.

       Under George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), I may apply plaintiff’s

filing fee to only one of the two lawsuits I have identified above. Plaintiff will have to choose

which lawsuit that is. That lawsuit will be the only lawsuit assigned to this case number.

As for the other lawsuit, plaintiff has to make a choice. One option for plaintiff is to pursue

the other lawsuit separately. If plaintiff chooses this option, he will be required to pay a

separate filing fee for the other lawsuit. In addition, he may receive a “strike” under 28

U.S.C. § 1915(g) if his lawsuit is dismissed for failure to state a claim upon which relief may

be granted or for one of the other reasons listed in § 1915(g). As plaintiff may be aware,

once a prisoner receives three strikes, he is not able to proceed in new cases without first

paying the full filing fee except in narrow circumstances. 28 U.S.C. § 1915(g).

       Alternatively, plaintiff may choose to dismiss his other lawsuit voluntarily. If he



                                               3
        Case: 3:20-cv-00686-bbc Document #: 10 Filed: 09/23/20 Page 4 of 5




chooses that route, he will not owe an additional filing fee or face a strike for the lawsuit he

dismisses. Any lawsuit dismissed voluntarily would be dismissed without prejudice, which

means that plaintiff would be able to bring it at another time, so long as he files it before the

statute of limitations has run.

       Because it is not clear at this time which of plaintiff’s two lawsuits he will pursue, I

have not assessed the merits of the claims raised in either of the lawsuits identified above or

determined whether they provide fair notice of his claims, as required by Rule 8 of the

Federal Rules of Civil Procedure. Once plaintiff identifies the suit or suits he wants to

continue to litigate, I will screen the complaint as required under 28 U.S.C. § 1915A.

Because plaintiff faces filing fees and potential strikes for each lawsuit he pursues, he should

consider carefully the merits and relative importance of each of his potential lawsuits when

choosing which of them he wishes to pursue.

       If plaintiff disagrees with the way I have grouped his claims or if he believes I have

left out claims he intended to assert or included claims he did not intend to assert, he may

raise those objections, but he must still comply with this order and choose which of the two

lawsuits he wishes to pursue. If he fails to do so, I will dismiss all of his claims for his failure

to prosecute them.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff David L. Turner may have until October 13, 2020 to identify for the



                                                 4
        Case: 3:20-cv-00686-bbc Document #: 10 Filed: 09/23/20 Page 5 of 5




court whether he wishes to proceed with lawsuit (1) or (2) under the case number assigned

to this case. Plaintiff must pick one and only one of these lawsuits to proceed under case no.

20-cv-686-bbc.

       2. Also by October 13, 2020 plaintiff is to tell the court whether he wishes to pursue

his other lawsuit under a separate case number, or whether he will dismiss it voluntarily.

       3. If plaintiff chooses to dismiss his other lawsuit voluntarily, he will not owe a filing

fee and he will be permitted to refile the dismissed claims at a later date, so long as he

complies with the statute of limitations.

       4. If plaintiff chooses to pursue his other lawsuit under a separate case number, he

will owe a separate filing fee.

       5. Once plaintiff chooses which lawsuits he wants to pursue, I will screen the claims

to determine whether they state a claim upon which relief may be granted. If plaintiff fails

to respond to this order by October 13, I will enter an order dismissing his claims without

prejudice for his failure to prosecute them.



       Entered this 23rd day of September, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               5
